Citation Nr: 0526015	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary emboli.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee disability.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for pulmonary 
emboli and a right knee disability.


FINDINGS OF FACT

1.  Pulmonary emboli were not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.

2.  A right knee disability was not proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, and was not an event reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation for pulmonary emboli under 
the provisions of 38 U.S.C.A. § 1151 are not met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.358 (2004).

2.  The criteria for compensation for a right knee disability 
under the provisions of 38 U.S.C.A. § 1151 are not met. 
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

The VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him. In a letter dated in 
December 2003, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In this case, although the VCAA notice letter that provided 
to the veteran does not specifically refer to the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  The December 2003 letter in effect 
advised the veteran to let VA know if there is any other 
evidence or information that he thought would help support 
his claim. In addition, the personal hearing he attended in 
April 2005 advised him of the opportunity to submit any 
evidence at his disposal to support his claim.  

It is noted that the original rating decision on appeal was 
in March 2004.  Notice fully complying the provisions of the 
VCAA was provided to the veteran in December 2003.  
Therefore, the veteran received proper VCAA notice prior to 
the initial rating decision denying his claim.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.                § 
3.159(c).  In this case, the RO has obtained all available 
post-service VA and private medical records identified by the 
veteran, and scheduled an examination in April 2004.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R.                § 3.159(c)(4). 


Legal Criteria

Benefits for persons disabled by treatment or vocational 
rehabilitation; (a) Compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and--  
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was--  
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or  
(B) an event not reasonably foreseeable; or  
(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by VA.  
38 U.S.C.A. § 1151.

If it is determined that there is additional disability 
resulting from a disease or injury or aggravation of an 
existing disease or injury suffered as a result of 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation training, compensation will be 
payable for such additional disability.  For claims received 
by VA on or after October 1, 1997, see §3.36

 In determining that additional disability exists, the 
following considerations will govern:

		(1) The veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based will be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.

			(i) As applied to examinations, the physical 
condition prior to the disease or injury will be the 
condition at time of beginning the physical examination as a 
result of which the disease or injury was sustained.

			(ii) As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition which the specific medical or 
surgical treatment was designed to relieve.

 (2) Compensation will not be payable under this 
section for the continuance or natural progress of a disease 
or injury for which the hospitalization, medical or surgical 
treatment, or examination was furnished, unless VA's failure 
to exercise reasonable skill and care in the diagnosis or 
treatment of the disease or injury caused additional 
disability or death that probably would have been prevented 
by proper diagnosis or treatment. Compensation will not be 
payable under this section for the continuance or natural 
progress of a disease or injury for which vocational 
rehabilitation training was provided.

	(c) Cause. In determining whether such additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern:

		(1) It will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.

		(2) The mere fact that aggravation occurred will 
not suffice to make the additional disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of training, hospitalization, medical or 
surgical treatment, or examination.

		(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered. Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would in fact 
be administered.  38 C.F.R. § 3.358.





Analysis

It is the contention of the veteran that he developed 
pulmonary emboli and additional right knee disability as a 
consequence of right knee surgery performed at a VA hospital 
in July 2001. In reaching its decision, the Board has 
considered all of the pertinent evidence of record, including 
VA hospital and outpatient clinic records, records from 
Midland Memorial Hospital, and the transcript of a personal 
hearing held at the RO in April 2005.

The veteran underwent right knee arthroscopy with partial 
medial meniscectomy at a VA medical facility on July 13, 
2005. The surgery was performed due to right knee pain since 
the veteran had fallen from a scaffold in 2000. On July 15, 
2001, it was noted that the veteran had remained in the 
hospital because he did not have a ride home. The following 
day he was given medication for pain. Complaints of left 
lower extremity swelling were noted. On July 21, 2001, the 
veteran was admitted to Midland Memorial Hospital with 
pulmonary emboli. It was recorded that he had checked out of 
the VA hospital against medical advice. 

In February 2004, the veteran was accorded an examination by 
a VA physician to address the questions at issue. The veteran 
related that 4 days after the right knee surgery in July 2001 
he had developed pulmonary emboli which required 
hospitalization and medication. He also complained that he 
had nerve damage and pain in the right knee. He averred that 
the surgery had been performed incorrectly that there had 
been a lack of follow-up care. 

After reviewing the chart, the examiner commented that the 
July 2001 surgery  apparently had been performed correctly. 
He added that pulmonary emboli could occur after any type of 
orthopedic surgery, but not frequently when the bone is not 
entered, as in the veteran's case. The postoperative care 
received by the veteran was seen as acceptable and within the 
realm of normal and customary care for a postoperative knee 
arthroscopic surgical procedure. The examiner concluded that 
there was no evidence of carelessness, negligence, or any 
lack of proper skill or error of judgment in his care at VA. 
All of the procedures and care he received were felt to be 
within the bounds of standard practice. Significantly, no 
medical opinion or other competent medical evidence to the 
contrary has been submitted to support the appellant's 
assertions. 

The Board has also taken into account the testimony provided 
by the appellant at the April 2005 personal hearing, which 
has been given weight as to his observation of his condition.  
However, it does not appear that the veteran is medically 
trained to offer any opinion as to causation.  See Espiritu 
v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) (laypersons may 
be competent to provide an eyewitness account of a veteran's 
visible symptoms, but they are not capable of offering 
opinions as to medical matters).  The Court has also held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Here, it is not disputed that the veteran has chronic 
right knee pathology, but there is no medical evidence to 
indicate there is additional pathology as a consequence of 
carelessness, negligence, or any lack of proper skill or 
error of judgment in his care at VA in July 2001 or after.  
Further, as the VA physician noted in February 2004, it is 
recognized that pulmonary emboli can occur after any type of 
orthopedic surgery; consequently even if the pulmonary emboli 
did arise secondary to the July 2001 surgery, this condition 
was not "an event not reasonably foreseeable." See 
38 U.S.C.A. § 1151 (a)(1)(B).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence, in particular the 
conclusion of the VA physician in February 2004, is against 
the appellant's claim and that, therefore, the provisions of 
§ 5107(b) are not applicable.  Accordingly, the appeal is 
denied.  38 U.S.C.A. §§ 1151, 1310, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.312, 3.358.





ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for pulmonary emboli is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right knee disability is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


